Title: To James Madison from John Armstrong, 15 June 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          War Dept. 15th. June 1814.
        
        I have the honor to send you the letter book of this Dept. with the orderly book of the Adjt. & In. General’s Office. The correspondence you wish to inspect, will be indicated by the slips of paper inserted between the pages.
        The instructions to the commissioners appointed to treat with the No. Western Indians, will be copied to-morrow morning, when, if Col. Wadsworth has not left town, reports of the small arms will also be sent. I am Sir, with the utmost respect, Your most Obedt. servant
        
          J. Armstrong
        
      